DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/395,775 filed on 26 April 2019.  
Claims 1-20 are pending.  Claims 1, 11 and 16 are independent claims.

Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities:  
In claim 1, on line 9, there should be a semicolon (“;”) at the end of the limitation “wherein…by the tenant according to the tenant access rules”.  
In claim 11, on line 15, there should be a semicolon (“;”) at the end of the limitation “wherein…by the tenant according to the tenant access rules”.  
In claim 16, on line 10, there should be a semicolon (“;”) at the end of the limitation “wherein…by the tenant according to the tenant access rules”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12, 15-16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEARL et al. (U.S. PGPUB No. 2017/0048285 A1, hereinafter “PEARL”) in view of Kumar (U.S. PGPUB No. 2020/0259836 A1).

Regarding claim 1, PEARL teaches a method for enabling use of workflows in a multitenant environment, the method comprising:
executing a multitenant content sharing system in a cloud-based environment (PEARL Fig. 16B and ¶0172, i.e., a cloud-based cross-enterprise flow-based shared content collaboration environment);
storing plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein the content objects are owned by one or more tenants (PEARL ¶0169, i.e., shared content objects owned by different tenants),
each tenant configuring a set of tenant access rules for content objects owned by the tenant, wherein the multitenant content sharing system enables users associated 
the multitenant content sharing system enabling a first user to: 
initiate a workflow instance (PEARL ¶0199, i.e., a user invokes a workflow object), 
associate a content object with the workflow instance, wherein the first user is authorized by a tenant-owner of the content object to access the content object (PEARL ¶0199, i.e., the first user selects the workflow object), and 
associate a second user with the content object via the workflow instance (PEARL ¶0199, i.e., work item contents associated with the selected workflow object are configured, participants are added as collaborators to the workflow; and 
the multitenant content sharing system enabling the second user to access the content object according to the workflow instance (PEARL ¶0199, “Various workflow views and/or alerts can be presented to such participants to facilitate the execution of the workflow”.
PEARL fails to explicitly teach the content objects are encrypted with keys of respective tenant-owners. However, in the same field of endeavor, Kumar teaches the content objects are encrypted with keys of respective tenant-owners (Kumar Fig. 2, step 210 and ¶0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PEARL by incorporating the teachings of Kumar. The motivation would be to provide control to tenants over user access of content hosted in cloud infrastructures (Kumar ¶0001).

As to claim 2, PEARL as modified by Kumar also teaches the method of claim 1, wherein the second user is not associated with the tenant-owner of the content object (PEARL ¶0173, i.e., a second user from another enterprise is selected as a participant on a work item owned by an enterprise).

As to claim 3, PEARL as modified by Kumar also teaches the method of claim 2, wherein the multitenant content sharing system enabling the second user to access the content object comprises the multitenant content sharing system enabling ad hoc authorization of the second user to access the content object without prior system-level authorization of the second user (PEARL ¶0179, “user u3 might invite user u5 from enterprise D to participate as an approver for the workflow (at workflow event 1652.sub.2)”.

As to claim 9, PEARL as modified by Kumar also teaches the method of claim 1, wherein the multitenant content sharing system enabling the second user to access the content comprises decrypting the content object using a decryption key of a tenant-owner of the content object (Kumar Fig. 2, steps 270-280 and ¶¶0070-0072).

As to claim 10, PEARL as modified by Kumar also teaches the method of claim 1, wherein the multitenant content sharing system enabling the first user to associate the content object with the workflow instance comprises:

if the first user is authorized to access the content object, enabling the first user to associate the content object with the workflow instance (PEARL ¶0176, “the workflow might be invoked by a user u4 from an enterprise C releasing the document f3 for approval (at workflow event 1652.sub.1).”, user u4 can access the document f3 and associate it the workflow instance upon approval at work item w7), and 
if the first user is not authorized to access the content object, preventing the first user from associating the content object with the workflow instance (PEARL Fig. 16C1, user u5 initially does not have access to document f3 at work item w7).

Regarding claim 11, PEARL as modified by Kumar also teaches a system for enabling use of workflow instances in a multitenant environment, comprising:
a processor (PEARL ¶0216);
a data repository communicatively coupled to the processor (PEARL ¶0216); and
a non-transitory computer-readable medium which stores instructions which are executable by the processor (PEARL ¶0216) to cause the processor to perform the same steps as recited in claim 1.
Claim 11 is similarly rejected.

	Claim 12 recites the limitations substantially similar to those of claims 2 and 3. Claim 12 is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 9 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claims 2 and 3. Claim 17 is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 9 and is similarly rejected.

Claims 4-7, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEARL, in view of Kumar, and further in view of Rajasekar (U.S. PGPUB No. 2020/0167708 A1, hereinafter “Rajasekar”).

As to claim 4, PEARL as modified by Kumar teaches the method of claim 1 but fails to explicitly teach the multitenant content sharing system storing one or more workflow templates, wherein the multitenant content sharing system enables the first user to initiate the workflow instance comprises enabling the first user to instantiate the workflow as an instance of one of the workflow templates. However, in the same field of endeavor, Rajasekar teaches storing one or more workflow templates, wherein 

As to claim 5, PEARL as modified by Kumar and Rajasekar also teaches the method of claim 4, wherein each of the workflow templates comprises a template object that is stored in the data repository, each template object including one or more task attributes, one or more content object attributes and one or more associated user attributes (Rajasekar ¶0026, i.e., a data model defines the tasks, workflow fragments, an associated user attributes, and ¶0035, task details are fetch from templates to extend a workflow).

As to claim 6, PEARL as modified by Kumar and Rajasekar also teaches the method of claim 5, wherein each instance of a workflow template contains metadata defining one or more tasks, one or more content objects and one or more associated users (Rajasekar ¶0026, ¶0045, the integration model defines the task attributes, content attributes (i.e., workflow fragments), and associated users, and ¶0035, task details are fetch from templates to extend a workflow).

As to claim 7, PEARL as modified by Kumar and Rajasekar also teaches the method of claim 6, wherein the metadata includes one or more placeholder objects (Rajasekar ¶0044, i.e., an empty extension task).

Claim 13 recites the limitations substantially similar to those of claims 4 and 5. Claim 12 is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claims 4 and 5. Claim 18 is similarly rejected.

Claims 8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEARL, in view of Kumar, Rajasekar, and further in view of Prakash (U.S. PGPUB No. 2019/0155870 A1, hereinafter “Prakash”).

As to claim 8, PEARL as modified by Kumar and Rajasekar teaches the method of claim 6, wherein the metadata includes an indicator corresponding to each of the one or more content objects (Rajasekar ¶0045, i.e., workflow fragments) but fails to explicitly teach wherein the indicator indicates whether the content object is a working document or a reference document, and wherein if the indicator indicates that the content object is a working document the multitenant content sharing system enables the second user to edit the content object, and wherein if the indicator indicates that the content object is a reference document the multitenant content sharing system prevents the second user 
 
Claim 14 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157